Per Curiam.

The issue in this case *99is whether the decision of the BTA was reasonable and lawful. We find that it was and affirm its decision.
In the absence of evidence of a recent arm’s-length sale between a willing buyer under no compulsion to buy and a willing seller under no compulsion to sell, the testimony of expert witnesses becomes necessary. State, ex rel. Park Investment Co., v. Bd. of Tax Appeals (1964), 175 Ohio St. 410, 25 O.O. 2d 432, 195 N.E. 2d 908.
The determination of true value or fair market value of property for tax purposes is a question of fact which is primarily within the province of the taxing authorities. Bd. of Revision v. Fodor (1968), 15 Ohio St. 2d 52, 44 O.O. 2d 30, 239 N.E. 2d 25, syllabus.
In its consideration of this appeal, it is clear the BTA followed the guidelines for reviewing evidence and making determinations which we set down in paragraphs two, three and four of the syllabus of Cardinal Federal S. & L. Assn. v. Cuyahoga Cty. Bd. of Revision (1975), 44 Ohio St. 2d 13, 73 O.O. 2d 83, 336 N.E. 2d 433.
The BTA criticized Canitia’s testimony with regard to the downturn in value, his failure to verify prior sales of condominium units, and his failure to ascertain whether garage space, decorating costs or tangible personal property was included in the sale prices of these condominium units. We believe that this accounts for the BTA’s deduction from Canitia’s estimate of true value. The BTA’s determination of true value of $1,264,275 is not unreasonable or unlawful and it is affirmed.

Decision affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.